DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 6 and  9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Bardenstein (US 20190222601, hereinafter “Barden”) and further in view of Wang et al. (US 9948663, hereinafter “Wang”).
Regarding claim 1, Barden discloses, 
 	A computer-implemented method for automated analysis of features in a computing environment (FIG. 4 illustrates a flowchart of a process for identifying and attributing anomalous network activity and FIG. 6 illustrates a flowchart of a process for associating actor profiles with groups), said method comprising:    
 	automatically (i.e., using a model utilizing machine learning, [0064]) monitoring components of said computing environment (identifying anomalous activity in the network activity may comprise identifying a type of anomalous activity being performed, Paras. [0064]-[0070]); 
 	performing a feature selection analysis of said components of said computing environment (one or more features of the anomalous network activity are identified. The features of the anomalous activity can include a source or destination IP address associated with the activity 406a, a source or destination port associated with the activity 406b, a MAC address 406c, one or more user agent strings 406d, URLs accessed in connection with the activity 406e, time of day the activity occurred 406f, and/or the like, Fig. 4 and Paras. [0071]-[0072]);
 	provided said feature selection analysis determines that features of said components of said computing environment are well defined (one or more scores are generated indicating a probability that the anomalous activity is associated with a particular actor profile, based at least in part upon the extracted features. In some embodiments, the scores are generated by a profiling model that compares the extracted features associated with the anomalous network activity to one or more features associated with an actor profile, Paras. [0073]-[0075]), performing a classification of said features of said components of said computing environment (the model is configured to generate one or more scores corresponding to one or more existing profiles, wherein each score indicates a probability that the anomalous activity should be attributed to its corresponding profile, Paras. [0073]-[0075]) and
 	providing results of said method for automated analysis of said features of said components of said computing environment (the anomalous activity may be automatically associated with a particular actor profile based upon the one or more generated scores (e.g., if a particular score is the highest score and exceeds a threshold value). In some embodiments, the indication may be received in response to presenting to a user (e.g., an administrator or other authorized user) at a user interface at least a portion of the one or more scores (e.g., top 5 profiles with the highest scores), and receiving an input from the user specifying that the anomalous activity should be associated with a particular actor profile, Paras. [0076]-[0079]).
	However, Barden does not disclose, “provided said feature selection analysis determines that features of said components of said computing environment are not well defined, performing a similarity analysis of said features of said components of said computing environment”.
	In a similar field of endeavor, Wang discloses,  “provided said feature selection analysis determines that features of said components of said computing environment are not well defined (In the example of FIG. 4, prediction module 108 may predict the future security threat attack by determining that a previously unknown or blank entry for matrix 400, when populated by multiplying matrix 426 and matrix 434, Col. 12; lines 26-60), performing a similarity analysis of said features of said components of said computing environment (Prediction module 108 may predict the future security threat attack in a variety of ways. In general, prediction module 108 may predict the future security threat attack in accordance with any of the prediction analyses and/or similarity relationship determinations outlined above in connection with step 306 of method 300, Col. 11; lines 60-Col. 12; 60)”.
	Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify Barden by specifically providing provided said feature selection analysis determines that features of said components of said computing environment are not well defined, performing a similarity analysis of said features of said components of said computing environment, as taught by Wang for the purpose of a technique for predicting security threat attacks by identifying candidate security threat targets with latent attributes that describe features of the candidate security threat targets and by identifying historical attack data that describes which of the candidate security threat targets experienced an actual security threat attack (see abstract).
 	Regarding claim 6, the combination of Barden and Wang discloses everything claimed as applied above (see claim 1), in addition Wang discloses, “performing a matrix transformation process on said features of said components of said computing environment ( determining the similarity relationship may include analyzing a matrix that identifies (1) enterprise organizations corresponding to at least one of rows and columns of the matrix and (2) security threat attacks corresponding to the other of the rows and columns of the matrix. In further embodiments, the matrix may include a sparse matrix, Col. 2; lines 1-37).”
	Regarding claim 9, the combination of Barden and Wang discloses everything claimed as applied above (see claim 1), further Barden discloses,	“providing said results to a security system (The security system can receive logged network activity in order to detect anomalous activity based upon various extracted network activity features, Paras. [0026]-[0030])”.
	Regarding claim 10, the combination of Barden and Wang discloses everything claimed as applied above (see claim 1), further Barden discloses,
	“periodically repeating said automated analysis of said features in said computing environment to generate updated results of said automated analysis of said features of said components of said computing environment (At block 308, the results produced by the model are compared with the expected results, and a determination is made at block 310 as to whether the model results are satisfactory. If the results are not satisfactory, then at block 312, the model may be updated based upon the comparison between the model results and the expected results. The process may then return to block 304, where the model receives additional sample training data (the same sample training data, or a different set of sample training data), Paras. [0059]-[0062])”.	Regarding claim 11, the combination of Barden and Wang discloses everything claimed as applied above (see claim 10), further Barden discloses,
	“providing said updated results of said automated analysis of said features of said components of said computing environment to a security system (an administrator or other user views the scores generated by the profiling model and selects a profile to attribute the anomalous activity, the model may be further updated and improved such that the generated scores will more closely reflect the attribution of anomalous activities to actor profiles, Paras. [0059]-[0062])”.
	Regarding claim 12, the combination of Barden and Wang discloses everything claimed as applied above (see claim 1), further Barden discloses, 	“automatically providing said results for said automated analysis of said features of said components of said computing environment without requiring intervention by a system administrator (an indication is received associating the anomalous activity with a particular profile. In some embodiments, the indication may be received automatically. For example, the anomalous activity may be automatically associated with a particular actor profile based upon the one or more generated scores (e.g., if a particular score is the highest score and exceeds a threshold value), Paras. [0076])”.

 	Claim 2, 7, 13, 16, 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Barden, in view of Wang and further in view of DellAmico et al. (US 10574700, hereinafter “Dellamico”).	Regarding claim 2, the combination of Barden and Wang discloses everything claimed as applied above (see claim 1), however the combination of Barden and Wang does not explicitly disclose, “performing a Term Frequency-Inverse Document Frequency (TF-IDF) analysis method on said components of said computing environment.”
	In a similar field of endeavor, Dellamico discloses, “performing a Term Frequency-Inverse Document Frequency (TF-IDF) analysis method on said components of said computing environment (clustering module 108 may weight security-related events using a term frequency-inverse document frequency (TF-IDF) method such that a frequency of a security-related event within a set of security-related events is counterbalanced by the frequency of the security-related event across all sets of security-related events. In this example, a security-related event that frequently occurs on multiple client computing devices may be less important to clustering using dissimilarity function 122 than another security-related event that rarely occurs, and therefore may be more unique in security data 212, Col. 8; lines 27-67).”
	Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify the combination of Barden and Wang by specifically providing performing a Term Frequency-Inverse Document Frequency (TF-IDF) analysis method on said components of said computing environment, as taught by Dellamico for the purpose of providing a technique for managing computer security of client computing machines (Col. 3; lines 54-60).
 	Regarding claim 7, the combination of Barden and Wang discloses everything claimed as applied above (see claim 6), however the combination of Barden and Wang does not explicitly disclose, “performing a Term Frequency-Inverse Document Frequency (TF-IDF) analysis method on said features of said computing environment.”
	In a similar field of endeavor, Dellamico discloses, “performing a Term Frequency-Inverse Document Frequency (TF-IDF) analysis method on said features of said computing environment (clustering module 108 may weight security-related events using a term frequency-inverse document frequency (TF-IDF) method such that a frequency of a security-related event within a set of security-related events is counterbalanced by the frequency of the security-related event across all sets of security-related events. In this example, a security-related event that frequently occurs on multiple client computing devices may be less important to clustering using dissimilarity function 122 than another security-related event that rarely occurs, and therefore may be more unique in security data 212, Col. 8; lines 27-67).”
	Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify the combination of Barden and Wang by specifically providing performing a Term Frequency-Inverse Document Frequency (TF-IDF) analysis method on said features of said computing environment, as taught by Dellamico for the purpose of providing a technique for managing computer security of client computing machines (Col. 3; lines 54-60).
Regarding claim 13, Barden discloses, 
 	A computer-implemented method for automated analysis of features in a computing environment (FIG. 4 illustrates a flowchart of a process for identifying and attributing anomalous network activity and FIG. 6 illustrates a flowchart of a process for associating actor profiles with groups), said method comprising:    
 	automatically (i.e., using a model utilizing machine learning, [0064]) monitoring components of said computing environment (identifying anomalous activity in the network activity may comprise identifying a type of anomalous activity being performed, Paras. [0064]-[0070]); 
 	performing a feature selection analysis of said components of said computing environment (one or more features of the anomalous network activity are identified. The features of the anomalous activity can include a source or destination IP address associated with the activity 406a, a source or destination port associated with the activity 406b, a MAC address 406c, one or more user agent strings 406d, URLs accessed in connection with the activity 406e, time of day the activity occurred 406f, and/or the like, Fig. 4 and Paras. [0071]-[0072]);
 	provided said feature selection analysis determines that features of said components of said computing environment are well defined (one or more scores are generated indicating a probability that the anomalous activity is associated with a particular actor profile, based at least in part upon the extracted features. In some embodiments, the scores are generated by a profiling model that compares the extracted features associated with the anomalous network activity to one or more features associated with an actor profile, Paras. [0073]-[0075]), performing a classification of said features of said components of said computing environment (the model is configured to generate one or more scores corresponding to one or more existing profiles, wherein each score indicates a probability that the anomalous activity should be attributed to its corresponding profile, Paras. [0073]-[0075]) and
 	providing results of said method for automated analysis of said features of said components of said computing environment (the anomalous activity may be automatically associated with a particular actor profile based upon the one or more generated scores (e.g., if a particular score is the highest score and exceeds a threshold value). In some embodiments, the indication may be received in response to presenting to a user (e.g., an administrator or other authorized user) at a user interface at least a portion of the one or more scores (e.g., top 5 profiles with the highest scores), and receiving an input from the user specifying that the anomalous activity should be associated with a particular actor profile, Paras. [0076]-[0079]).
	However, Barden does not disclose, “provided said feature selection analysis determines that features of said components of said computing environment are not well defined, performing a similarity analysis of said features of said components of said computing environment”.
	In a similar field of endeavor, Wang discloses,  “provided said feature selection analysis determines that features of said components of said computing environment are not well defined (In the example of FIG. 4, prediction module 108 may predict the future security threat attack by determining that a previously unknown or blank entry for matrix 400, when populated by multiplying matrix 426 and matrix 434, Col. 12; lines 26-60), performing a similarity analysis of said features of said components of said computing environment (Prediction module 108 may predict the future security threat attack in a variety of ways. In general, prediction module 108 may predict the future security threat attack in accordance with any of the prediction analyses and/or similarity relationship determinations outlined above in connection with step 306 of method 300, Col. 11; lines 60-Col. 12; 60)”.
	Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify Barden by specifically providing provided said feature selection analysis determines that features of said components of said computing environment are not well defined, performing a similarity analysis of said features of said components of said computing environment, as taught by Wang for the purpose of a technique for predicting security threat attacks by identifying candidate security threat targets with latent attributes that describe features of the candidate security threat targets and by identifying historical attack data that describes which of the candidate security threat targets experienced an actual security threat attack (see abstract).
	Further, the combination of Barden and Wang does not explicitly disclose, “performing a Term Frequency-Inverse Document Frequency (TF-IDF) analysis method on said components of said computing environment.”
	In a similar field of endeavor, Dellamico discloses, “performing a Term Frequency-Inverse Document Frequency (TF-IDF) analysis method on said components of said computing environment (clustering module 108 may weight security-related events using a term frequency-inverse document frequency (TF-IDF) method such that a frequency of a security-related event within a set of security-related events is counterbalanced by the frequency of the security-related event across all sets of security-related events. In this example, a security-related event that frequently occurs on multiple client computing devices may be less important to clustering using dissimilarity function 122 than another security-related event that rarely occurs, and therefore may be more unique in security data 212, Col. 8; lines 27-67).”
	Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify the combination of Barden and Wang by specifically providing performing a Term Frequency-Inverse Document Frequency (TF-IDF) analysis method on said components of said computing environment, as taught by Dellamico for the purpose of providing a technique for managing computer security of client computing machines (Col. 3; lines 54-60).
 	Regarding claim 16, the combination of Barden, Wang and Dellamico discloses everything claimed as applied above (see claim 13), in addition Wang discloses, “performing a matrix transformation process on said features of said components of said computing environment ( determining the similarity relationship may include analyzing a matrix that identifies (1) enterprise organizations corresponding to at least one of rows and columns of the matrix and (2) security threat attacks corresponding to the other of the rows and columns of the matrix. In further embodiments, the matrix may include a sparse matrix, Col. 2; lines 1-37).”
 	Regarding claim 17, the combination of Barden, Wang and Dellamico discloses everything claimed as applied above (see claim 16), in addition Dellamico discloses, 
	“performing a Term Frequency-Inverse Document Frequency (TF-IDF) analysis method on said components of said computing environment (clustering module 108 may weight security-related events using a term frequency-inverse document frequency (TF-IDF) method such that a frequency of a security-related event within a set of security-related events is counterbalanced by the frequency of the security-related event across all sets of security-related events. In this example, a security-related event that frequently occurs on multiple client computing devices may be less important to clustering using dissimilarity function 122 than another security-related event that rarely occurs, and therefore may be more unique in security data 212, Col. 8; lines 27-67).”
	Regarding claim 19, the combination of Barden, Wang and Dellamico discloses everything claimed as applied above (see claim 13), further Barden discloses,	“providing said results to a security system (The security system can receive logged network activity in order to detect anomalous activity based upon various extracted network activity features, Paras. [0026]-[0030])”.
	Regarding claim 20, the combination of Barden, Wang and Dellamico discloses everything claimed as applied above (see claim 13), further Barden discloses,
	“periodically repeating said automated analysis of said features in said computing environment to generate updated results of said automated analysis of said features of said components of said computing environment (At block 308, the results produced by the model are compared with the expected results, and a determination is made at block 310 as to whether the model results are satisfactory. If the results are not satisfactory, then at block 312, the model may be updated based upon the comparison between the model results and the expected results. The process may then return to block 304, where the model receives additional sample training data (the same sample training data, or a different set of sample training data), Paras. [0059]-[0062])”.

 	Claim 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Barden, in view of Wang and further in view of Kane-Parry et al. (US 9465942, hereinafter “Kane”).
	Regarding claim 3, the combination of Barden and Wang discloses everything claimed as applied above (see claim 1), further the combination of Barden and Wang does not explicitly disclose, “performing entropy-based analysis method on said components of said computing environment.”
	In a similar field of endeavor, Kane discloses, “performing entropy-based analysis method on said components of said computing environment (The entropy-based analysis may identify the high entropy portion(s) 402 as potentially secure information, or other types of sensitive information. Alternatively, the high entropy portion(s) 402 may be identified as portion(s) of interest to be further investigated by one or more of the users 104 or by other personnel to determine whether the portion(s) of interest are security risks, Col. 12; lines 47-55).”
	Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify the combination of Barden and Wang by specifically providing performing entropy-based analysis method on said components of said computing environment, as taught by Kane for the purpose of providing techniques for identifying security credentials or other sensitive information by creating a dictionary of data elements included in documents such as source code files, object code files, or other types of files (see abstract). 
	Regarding claim 8, the combination of Barden and Wang discloses everything claimed as applied above (see claim 6), further the combination of Barden and Wang does not explicitly disclose, “performing entropy-based analysis method on said features of said computing environment.”
	In a similar field of endeavor, Kane discloses, “performing entropy-based analysis method on said features of said computing environment (The entropy-based analysis may identify the high entropy portion(s) 402 as potentially secure information, or other types of sensitive information. Alternatively, the high entropy portion(s) 402 may be identified as portion(s) of interest to be further investigated by one or more of the users 104 or by other personnel to determine whether the portion(s) of interest are security risks, Col. 12; lines 47-55).”
	Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify the combination of Barden and Wang by specifically providing performing entropy-based analysis method on said features of said computing environment, as taught by Kane for the purpose of providing techniques for identifying security credentials or other sensitive information by creating a dictionary of data elements included in documents such as source code files, object code files, or other types of files (see abstract). 

 	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Barden, in view of Wang and further in view of Levin et al. (US 20190278922, hereinafter “Levin”).
	Regarding claim 4, the combination of Barden and Wang discloses everything claimed as applied above (see claim 1), further the combination of Barden and Wang does not explicitly disclose, “performing a singular value decomposition on results obtained from said feature selection analysis of said components of said computing environment.”
	In a similar field of endeavor, Levin discloses, “performing a singular value decomposition on results obtained from said feature selection analysis of said components of said computing environment (technical effects provided by some embodiments include more efficient detection of security attacks based on scarce or sparse access data, and more cost-effective security through leveraging existing code libraries for matrix factorization, singular value decomposition, or principal component analysis, Para. [0029]).”
  	Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify the combination of Barden and Wang by specifically providing performing a singular value decomposition on results obtained from said feature selection analysis of said components of said computing environment, as taught by Levin for the purpose of providing technique for automatically detecting unauthorized attempts to access items stored in a computing system, thereby reducing the risk of undetected intrusions (Para. [000]).

 	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Barden, in view of Wang and further in view of Choudhary et al. (US 20190004790, hereinafter “Choudhary”).
 	Regarding claim 5, the combination of Barden and Wang discloses everything claimed as applied above (see claim 1), further the combination of Barden and Wang does not explicitly disclose, “performing a cosine similarity process on said features of said components of said computing environment.”
	In a similar field of endeavor, Choudhary discloses, “performing a cosine similarity process on said features of said components of said computing environment (the similarity measurements take into account intrinsic properties of the software components, such as their technical debt, code complexity, amount of functions, amount of lines of code, licensing information, and security vulnerabilities. These intrinsic properties of the software components are quantified and represented in a vector form. A modified cosine similarity method, relative similarity method, or other similarity method is then performed using the vectors corresponding to the software components, Para. [0017]).”
 	Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify the combination of Barden and Wang by specifically providing performing a cosine similarity process on said features of said components of said computing environment, as taught by Choudhary for the purpose of  providing techniques for measuring similarity of software components, such as packages, files and other resources by evaluating intrinsic properties of the software components, providing useful advantages over the traditional techniques of software versioning (Para. [0014]). 
	
 	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Barden, in view of Wang, in view of Dellamico and further in view of Levin.
	Regarding claim 14, the combination of Barden, Wang and Dellamico discloses everything claimed as applied above (see claim 1), further the combination of Barden, Wang and Dellamico does not explicitly disclose, “performing a singular value decomposition on results obtained from said feature selection analysis of said components of said computing environment.”
	In a similar field of endeavor, Levin discloses, “performing a singular value decomposition on results obtained from said feature selection analysis of said components of said computing environment (technical effects provided by some embodiments include more efficient detection of security attacks based on scarce or sparse access data, and more cost-effective security through leveraging existing code libraries for matrix factorization, singular value decomposition, or principal component analysis, Para. [0029]).”
  	Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify the combination of Barden, Wang and Dellamico by specifically providing performing a singular value decomposition on results obtained from said feature selection analysis of said components of said computing environment, as taught by Levin for the purpose of providing technique for automatically detecting unauthorized attempts to access items stored in a computing system, thereby reducing the risk of undetected intrusions (Para. [000]).

 	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Barden, in view of Wang, in view of Dellamico and further in view of Choudhary.
 	Regarding claim 5, the combination of Barden, Wang and Dellamico discloses everything claimed as applied above (see claim 1), further the combination of Barden, Wang and Dellamico does not explicitly disclose, “performing a cosine similarity process on said features of said components of said computing environment.”
	In a similar field of endeavor, Choudhary discloses, “performing a cosine similarity process on said features of said components of said computing environment (the similarity measurements take into account intrinsic properties of the software components, such as their technical debt, code complexity, amount of functions, amount of lines of code, licensing information, and security vulnerabilities. These intrinsic properties of the software components are quantified and represented in a vector form. A modified cosine similarity method, relative similarity method, or other similarity method is then performed using the vectors corresponding to the software components, Para. [0017]).”
 	Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify the combination of Barden, Wang and Dellamico by specifically providing performing a cosine similarity process on said features of said components of said computing environment, as taught by Choudhary for the purpose of  providing techniques for measuring similarity of software components, such as packages, files and other resources by evaluating intrinsic properties of the software components, providing useful advantages over the traditional techniques of software versioning (Para. [0014]). 

	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Barden, in view of Wang, in view of Dellamico and further in view of Kane-Parry et al. (US 9465942, hereinafter “Kane”).
	Regarding claim 18, the combination of Barden, Wang and Dellamico discloses everything claimed as applied above (see claim 16), further the combination of Barden, Wang and Dellamico does not explicitly disclose, “performing entropy-based analysis method on said features of said computing environment.”
	In a similar field of endeavor, Kane discloses, “performing entropy-based analysis method on said features of said computing environment (The entropy-based analysis may identify the high entropy portion(s) 402 as potentially secure information, or other types of sensitive information. Alternatively, the high entropy portion(s) 402 may be identified as portion(s) of interest to be further investigated by one or more of the users 104 or by other personnel to determine whether the portion(s) of interest are security risks, Col. 12; lines 47-55).”
	Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify the combination of Barden, Wang and Dellamico by specifically providing performing entropy-based analysis method on said features of said computing environment, as taught by Kane for the purpose of providing techniques for identifying security credentials or other sensitive information by creating a dictionary of data elements included in documents such as source code files, object code files, or other types of files (see abstract). 

Prior Art of the Record:
The prior art made of record not relied upon and considered pertinent to
Applicant’s disclosure:
	US 11410073: the invention is directed to a device that may generate an objective function for determining weights for potential features corresponding to training data. The objective function may be generated using a robust loss function such that the objective function is at least continuously twice differentiable. The objective function may comprise a neighborhood component analysis objective function that includes the robust loss function. The device may determine the weights for the potential features using the objective function. 
 	US 20200381084: the invention is directed to a computer-implemented method according to one embodiment includes identifying principal components for a dataset defined by data instances and features corresponding to the data instances, identifying, for at least one of the data instances, at least some of the principal components, wherein the identified principal components are determined to be salient for said at least one data instance, and determining, for said at least one of the data instances, one or more salient features corresponding to the identified salient principal components.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM SOROWAR whose telephone number is (571)270-3761. The examiner can normally be reached Mon-Fri: 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571) 272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GOLAM SOROWAR/Primary Examiner, Art Unit 2641